UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2013 Item 1: Schedule of Investments Vanguard Prime Money Market Fund Schedule of Investments As of November 30, 2013 Face Market Maturity Amount Value Yield 1 Date U.S. Government and Agency Obligations (42.6%) 2 Fannie Mae Discount Notes 0.140% 12/26/13 175,000 174,983 2 Fannie Mae Discount Notes 0.110% 1/8/14 250,000 249,971 2 Fannie Mae Discount Notes 0.150% 2/4/14 765,000 764,793 2 Fannie Mae Discount Notes 0.160% 2/18/14 827,000 826,710 3 Federal Home Loan Bank Discount Notes 0.140% 12/11/13 1,223,000 1,222,952 3 Federal Home Loan Bank Discount Notes 0.080% 12/26/13 555,000 554,969 3 Federal Home Loan Bank Discount Notes 0.050% 1/2/14 148,400 148,393 3 Federal Home Loan Bank Discount Notes 0.140% 1/8/14 376,500 376,444 3 Federal Home Loan Bank Discount Notes 0.160% 1/10/14 686,000 685,878 3 Federal Home Loan Bank Discount Notes 0.180% 1/15/14 733,850 733,685 3 Federal Home Loan Bank Discount Notes 0.170% 2/3/14 49,250 49,235 3 Federal Home Loan Bank Discount Notes 0.098% 2/12/14 42,000 41,992 3 Federal Home Loan Bank Discount Notes 0.098%–0.100% 2/14/14 80,842 80,825 3 Federal Home Loan Bank Discount Notes 0.095%–0.100% 2/19/14 534,500 534,382 3 Federal Home Loan Bank Discount Notes 0.095% 2/21/14 75,500 75,484 3 Federal Home Loan Bank Discount Notes 0.100% 2/26/14 1,000,000 999,758 3,4 Federal Home Loan Banks 0.139% 12/6/13 50,000 50,000 3,4 Federal Home Loan Banks 0.141% 12/26/13 755,000 755,000 3,4 Federal Home Loan Banks 0.088% 1/15/14 135,000 134,999 3,4 Federal Home Loan Banks 0.118% 4/3/14 1,465,000 1,465,000 3,4 Federal Home Loan Banks 0.106% 4/25/14 388,000 388,000 3,4 Federal Home Loan Banks 0.109% 6/5/14 400,000 400,000 3,4 Federal Home Loan Banks 0.109% 6/5/14 150,000 150,000 3,4 Federal Home Loan Banks 0.109% 6/6/14 931,500 931,500 3,4 Federal Home Loan Banks 0.109% 6/6/14 1,400,000 1,400,000 3,4 Federal Home Loan Banks 0.108% 7/3/14 482,000 482,000 3,4 Federal Home Loan Banks 0.109% 8/13/14 177,400 177,400 3,4 Federal Home Loan Banks 0.148% 10/1/14 150,000 149,975 3,4 Federal Home Loan Banks 0.113% 11/3/14 199,000 199,000 3,4 Federal Home Loan Banks 0.119% 2/27/15 496,000 495,937 3,4 Federal Home Loan Banks 0.128% 3/10/15 97,500 97,500 2,4 Federal National Mortgage Assn. 0.147% 9/11/14 2,350,000 2,349,630 2,4 Federal National Mortgage Assn. 0.134% 2/27/15 3,350,000 3,348,958 2,4 Federal National Mortgage Assn. 0.138% 8/5/15 1,775,000 1,774,395 2 Freddie Mac Discount Notes 0.100%–0.140% 12/3/13 286,750 286,748 2 Freddie Mac Discount Notes 0.150% 12/16/13 121,630 121,622 2 Freddie Mac Discount Notes 0.150% 12/23/13 1,040,625 1,040,530 2 Freddie Mac Discount Notes 0.138% 12/30/13 520,000 519,942 2 Freddie Mac Discount Notes 0.098% 1/13/14 300,000 299,965 2 Freddie Mac Discount Notes 0.140% 2/13/14 1,241,000 1,240,643 2 Freddie Mac Discount Notes 0.090%–0.100% 2/18/14 318,500 318,432 2 Freddie Mac Discount Notes 0.150% 2/21/14 1,667,750 1,667,180 2 Freddie Mac Discount Notes 0.090% 2/24/14 453,700 453,604 United States Treasury Bill 0.190% 12/12/13 408,000 407,976 United States Treasury Bill 0.065%–0.070% 1/16/14 650,000 649,943 United States Treasury Bill 0.037%–0.073% 1/23/14 774,173 774,104 United States Treasury Bill 0.043% 1/30/14 250,000 249,981 United States Treasury Bill 0.050%–0.077% 2/6/14 1,842,263 1,842,018 United States Treasury Bill 0.077% 2/13/14 250,000 249,960 United States Treasury Bill 0.078% 2/20/14 690,000 689,879 United States Treasury Bill 0.080%–0.083% 2/27/14 2,200,000 2,199,566 United States Treasury Bill 0.083% 5/8/14 1,000,000 999,637 United States Treasury Bill 0.095% 5/15/14 1,000,000 999,565 United States Treasury Bill 0.098%–0.100% 5/22/14 1,500,000 1,499,293 United States Treasury Bill 0.098% 5/29/14 1,000,000 999,518 United States Treasury Note/Bond 0.750% 12/15/13 1,234,000 1,234,306 United States Treasury Note/Bond 0.125% 12/31/13 148,500 148,503 United States Treasury Note/Bond 1.000% 1/15/14 1,681,000 1,682,842 United States Treasury Note/Bond 1.250% 2/15/14 1,304,000 1,307,027 United States Treasury Note/Bond 4.000% 2/15/14 700,000 705,632 United States Treasury Note/Bond 0.250% 2/28/14 764,000 764,205 United States Treasury Note/Bond 1.875% 2/28/14 567,000 569,459 United States Treasury Note/Bond 1.250% 3/15/14 1,225,000 1,228,995 United States Treasury Note/Bond 0.250% 3/31/14 757,000 757,368 United States Treasury Note/Bond 1.750% 3/31/14 996,000 1,001,328 United States Treasury Note/Bond 1.250% 4/15/14 599,000 601,511 United States Treasury Note/Bond 0.250% 4/30/14 747,500 747,919 United States Treasury Note/Bond 1.875% 4/30/14 1,350,000 1,359,763 United States Treasury Note/Bond 1.000% 5/15/14 650,000 652,601 United States Treasury Note/Bond 4.750% 5/15/14 915,000 934,321 United States Treasury Note/Bond 0.250% 5/31/14 1,147,600 1,148,256 United States Treasury Note/Bond 2.250% 5/31/14 497,500 502,730 United States Treasury Note/Bond 0.750% 6/15/14 250,000 250,807 United States Treasury Note/Bond 2.625% 6/30/14 497,600 504,817 Total U.S. Government and Agency Obligations (Cost $55,882,244) Commercial Paper (22.0%) Bank Holding Company (0.3%) State Street Corp. 0.150% 12/5/13 120,000 119,998 State Street Corp. 0.150% 12/6/13 80,000 79,998 State Street Corp. 0.150% 12/10/13 80,500 80,497 State Street Corp. 0.150% 2/13/14 59,500 59,482 Finance—Auto (1.1%) American Honda Finance Corp. 0.140%–0.150% 3/5/14 74,750 74,722 American Honda Finance Corp. 0.140% 3/6/14 20,000 19,993 5 BMW US Capital LLC 0.120% 12/2/13 24,500 24,500 5 BMW US Capital LLC 0.110% 12/18/13 37,000 36,998 5 BMW US Capital LLC 0.110% 12/19/13 15,000 14,999 5 BMW US Capital LLC 0.180% 1/13/14 147,000 146,968 5 BMW US Capital LLC 0.180% 1/15/14 50,000 49,989 Toyota Motor Credit Corp. 0.240% 1/6/14 74,000 73,982 Toyota Motor Credit Corp. 0.230% 2/3/14 157,750 157,685 4 Toyota Motor Credit Corp. 0.197% 3/17/14 221,000 221,000 4 Toyota Motor Credit Corp. 0.197% 3/19/14 194,000 194,000 Toyota Motor Credit Corp. 0.200% 4/9/14 16,000 15,989 Toyota Motor Credit Corp. 0.200% 4/10/14 168,000 167,879 Toyota Motor Credit Corp. 0.210% 4/15/14 23,750 23,731 Toyota Motor Credit Corp. 0.210% 5/5/14 31,500 31,472 Toyota Motor Credit Corp. 0.200% 5/7/14 40,000 39,965 Toyota Motor Credit Corp. 0.210% 5/12/14 147,650 147,510 Finance—Other (2.7%) General Electric Capital Corp. 0.110%–0.150% 12/5/13 295,000 294,996 General Electric Capital Corp. 0.190% 4/2/14 247,000 246,841 General Electric Capital Corp. 0.190% 4/4/14 248,000 247,838 General Electric Capital Corp. 0.190% 4/8/14 198,000 197,866 General Electric Capital Corp. 0.210% 4/17/14 250,000 249,800 General Electric Capital Corp. 0.200% 5/6/14 326,500 326,217 General Electric Capital Corp. 0.200% 5/7/14 250,000 249,782 General Electric Capital Corp. 0.200% 5/8/14 198,500 198,326 General Electric Capital Corp. 0.190% 5/19/14 148,500 148,368 5 Jupiter Securitization Co. LLC 0.170% 12/17/13 15,500 15,499 5 Old Line Funding LLC 0.200% 12/9/13 83,500 83,496 5 Old Line Funding LLC 0.200% 12/18/13 76,000 75,993 5 Old Line Funding LLC 0.200% 12/23/13 40,000 39,995 5 Old Line Funding LLC 0.170% 12/27/13 39,000 38,995 5 Old Line Funding LLC 0.200% 1/6/14 26,000 25,995 5 Old Line Funding LLC 0.200% 1/9/14 62,500 62,486 5 Old Line Funding LLC 0.200% 1/17/14 65,000 64,983 5 Old Line Funding LLC 0.170% 1/21/14 81,000 80,980 5 Old Line Funding LLC 0.170% 1/23/14 74,071 74,052 5 Old Line Funding LLC 0.190% 1/27/14 120,000 119,964 5 Old Line Funding LLC 0.170% 1/29/14 74,000 73,979 5 Old Line Funding LLC 0.170% 2/3/14 104,000 103,969 5 Old Line Funding LLC 0.150% 2/5/14 20,021 20,016 5 Old Line Funding LLC 0.190% 2/6/14 50,000 49,982 5 Old Line Funding LLC 0.150% 2/10/14 55,010 54,994 5 Old Line Funding LLC 0.190% 2/11/14 50,000 49,981 5 Old Line Funding LLC 0.150% 2/13/14 109,500 109,466 5 Old Line Funding LLC 0.150% 2/18/14 183,500 183,440 5 Old Line Funding LLC 0.150% 2/21/14 39,750 39,736 5 Old Line Funding LLC 0.170% 3/21/14 65,000 64,966 Foreign Banks (8.6%) 4,5 Australia & New Zealand Banking Group, Ltd. 0.166% 12/23/13 123,000 123,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.156% 1/24/14 264,000 264,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.158% 3/17/14 81,000 81,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.227% 9/16/14 40,000 40,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.238% 11/20/14 250,000 250,000 Canadian Imperial Holdings Inc. 0.060% 12/2/13 20,000 20,000 5 Commonwealth Bank of Australia 0.220% 12/2/13 40,000 40,000 5 Commonwealth Bank of Australia 0.215% 12/5/13 30,905 30,904 5 Commonwealth Bank of Australia 0.215%–0.230% 12/16/13 205,015 204,996 4,5 Commonwealth Bank of Australia 0.168% 4/3/14 145,000 145,001 4,5 Commonwealth Bank of Australia 0.179% 5/6/14 160,000 159,997 5 Commonwealth Bank of Australia 0.210% 5/6/14 100,000 99,909 4,5 Commonwealth Bank of Australia 0.178% 5/12/14 158,000 157,996 4,5 Commonwealth Bank of Australia 0.236% 9/25/14 750,000 750,000 5 DNB Bank ASA 0.170% 12/9/13 56,650 56,648 5 DNB Bank ASA 0.170% 1/6/14 495,250 495,166 5 DNB Bank ASA 0.165% 1/7/14 495,250 495,166 5 Nordea Bank AB 0.170% 1/30/14 500,000 499,858 5 Nordea Bank AB 0.182% 3/3/14 87,000 86,960 5 Nordea Bank AB 0.180%–0.183% 3/7/14 181,300 181,212 5 Nordea Bank AB 0.220% 3/10/14 130,000 129,921 5 Nordea Bank AB 0.220% 3/12/14 45,000 44,972 5 Nordea Bank AB 0.220% 3/17/14 100,000 99,935 5 Nordea Bank AB 0.220% 3/18/14 200,000 199,869 5 Nordea Bank AB 0.210% 5/1/14 200,000 199,824 5 Nordea Bank AB 0.210% 5/5/14 82,600 82,525 5 Nordea Bank AB 0.210% 5/7/14 100,000 99,908 5 Nordea Bank AB 0.190% 5/15/14 576,000 575,498 Rabobank USA Financial Corp. 0.220% 5/8/14 28,000 27,973 5 Skandinaviska Enskilda Banken AB 0.170% 2/4/14 200,000 199,939 5 Skandinaviska Enskilda Banken AB 0.170% 2/6/14 300,000 299,905 5 Skandinaviska Enskilda Banken AB 0.170% 2/14/14 265,000 264,906 5 Skandinaviska Enskilda Banken AB 0.210% 3/10/14 250,000 249,856 5 Skandinaviska Enskilda Banken AB 0.210% 3/11/14 400,000 399,767 5 Svenska HandelsBanken Inc. 0.205% 5/5/14 175,000 174,846 5 Svenska HandelsBanken Inc. 0.205% 5/6/14 282,000 281,749 5 Svenska HandelsBanken Inc. 0.205% 5/7/14 213,000 212,810 5 Svenska HandelsBanken Inc. 0.205% 5/19/14 200,000 199,808 Swedbank AB 0.210% 2/20/14 135,000 134,936 Swedbank AB 0.210% 2/25/14 150,000 149,925 Swedbank AB 0.210% 2/26/14 200,000 199,898 Swedbank AB 0.210% 2/27/14 115,000 114,941 Swedbank AB 0.205% 2/28/14 200,000 199,899 Swedbank AB 0.205% 3/3/14 200,000 199,895 Swedbank AB 0.205% 3/4/14 200,000 199,894 Swedbank AB 0.205% 3/5/14 200,000 199,893 Swedbank AB 0.205% 3/6/14 200,000 199,892 4,5 Westpac Banking Corp. 0.294% 1/13/14 118,000 118,016 4,5 Westpac Banking Corp. 0.288% 1/24/14 39,500 39,507 4,5 Westpac Banking Corp. 0.218% 8/7/14 100,000 100,000 4,5 Westpac Banking Corp. 0.237% 9/17/14 201,000 201,000 4,5 Westpac Banking Corp. 0.237% 9/19/14 201,000 201,000 4,5 Westpac Banking Corp. 0.236% 9/22/14 1,071,000 1,071,000 4,5 Westpac Banking Corp. 0.238% 11/14/14 97,000 97,000 Foreign Governments (3.0%) 5 CDP Financial Inc. 0.150% 2/24/14 50,000 49,982 6 CPPIB Capital Inc. 0.150% 12/3/13 248,000 247,998 6 CPPIB Capital Inc. 0.150% 12/6/13 22,800 22,800 6 CPPIB Capital Inc. 0.150% 12/9/13 50,000 49,998 6 CPPIB Capital Inc. 0.150% 12/11/13 195,000 194,992 6 CPPIB Capital Inc. 0.150% 12/12/13 203,400 203,391 6 CPPIB Capital Inc. 0.150% 12/13/13 40,350 40,348 6 CPPIB Capital Inc. 0.150% 12/16/13 19,500 19,499 6 CPPIB Capital Inc. 0.150% 12/17/13 51,000 50,997 6 CPPIB Capital Inc. 0.140% 12/19/13 90,500 90,494 6 CPPIB Capital Inc. 0.150% 12/20/13 77,000 76,994 6 CPPIB Capital Inc. 0.140% 1/8/14 13,450 13,448 6 CPPIB Capital Inc. 0.140% 1/10/14 177,500 177,472 6 CPPIB Capital Inc. 0.180% 1/16/14 15,000 14,997 6 CPPIB Capital Inc. 0.140% 1/21/14 13,550 13,547 6 CPPIB Capital Inc. 0.180% 1/31/14 17,000 16,995 6 CPPIB Capital Inc. 0.140% 2/3/14 23,500 23,494 6 CPPIB Capital Inc. 0.140% 2/5/14 177,250 177,205 6 CPPIB Capital Inc. 0.140% 2/6/14 110,000 109,971 6 CPPIB Capital Inc. 0.140% 2/7/14 120,000 119,968 6 CPPIB Capital Inc. 0.140% 2/11/14 124,400 124,365 6 CPPIB Capital Inc. 0.140% 2/14/14 19,500 19,494 6 CPPIB Capital Inc. 0.140% 2/25/14 24,000 23,992 6 CPPIB Capital Inc. 0.140% 2/26/14 224,750 224,676 Export Development Canada 0.160% 12/2/13 149,000 148,999 Export Development Canada 0.155% 12/9/13 200,000 199,993 Province of British Columbia 0.160% 12/4/13 54,500 54,499 Province of British Columbia 0.160% 12/11/13 99,000 98,996 Province of Ontario 0.100% 12/2/13 33,000 33,000 Province of Ontario 0.100%–0.160% 12/5/13 186,000 185,997 Province of Ontario 0.100% 12/9/13 60,000 59,999 Province of Ontario 0.150% 1/21/14 60,000 59,987 6 PSP Capital Inc. 0.180% 12/6/13 15,000 15,000 6 PSP Capital Inc. 0.190% 12/11/13 28,000 27,999 6 PSP Capital Inc. 0.190% 12/13/13 24,500 24,498 6 PSP Capital Inc. 0.130% 1/6/14 19,750 19,747 6 PSP Capital Inc. 0.130% 1/29/14 26,500 26,494 6 PSP Capital Inc. 0.180% 2/3/14 17,750 17,744 6 PSP Capital Inc. 0.150% 2/11/14 17,500 17,495 6 PSP Capital Inc. 0.190% 2/18/14 11,750 11,745 6 PSP Capital Inc. 0.140% 2/25/14 39,750 39,737 6 PSP Capital Inc. 0.200% 5/13/14 74,000 73,933 6 PSP Capital Inc. 0.200% 5/20/14 99,500 99,406 6 PSP Capital Inc. 0.200% 5/21/14 34,500 34,467 6 PSP Capital Inc. 0.200% 5/22/14 44,500 44,458 5 Quebec 0.100% 12/20/13 55,000 54,997 Queensland Treasury Corp. 0.130% 1/24/14 159,000 158,969 Queensland Treasury Corp. 0.130% 1/28/14 110,500 110,477 Queensland Treasury Corp. 0.130% 1/29/14 110,750 110,726 Queensland Treasury Corp. 0.130% 1/30/14 53,335 53,323 Queensland Treasury Corp. 0.130% 2/3/14 80,000 79,982 Foreign Industrial (2.7%) 5 BASF SE 0.090% 12/17/13 196,150 196,142 5 BASF SE 0.180%–0.200% 1/13/14 247,000 246,945 5 BASF SE 0.190% 1/15/14 100,000 99,976 5 BASF SE 0.190% 1/16/14 271,000 270,934 5 GlaxoSmithKline Finance plc 0.120% 12/2/13 142,116 142,116 5 GlaxoSmithKline Finance plc 0.210% 12/9/13 81,000 80,996 5 GlaxoSmithKline Finance plc 0.250% 12/13/13 235,000 234,980 5 GlaxoSmithKline Finance plc 0.260% 1/6/14 208,000 207,946 5 GlaxoSmithKline Finance plc 0.260% 1/7/14 102,250 102,223 5 GlaxoSmithKline Finance plc 0.150% 1/8/14 195,000 194,969 5 GlaxoSmithKline Finance plc 0.150% 1/9/14 40,000 39,993 5 Nestle Capital Corp. 0.095% 1/6/14 296,000 295,972 5 Nestle Capital Corp. 0.095%–0.115% 1/8/14 552,000 551,937 5 Nestle Capital Corp. 0.095% 1/9/14 198,000 197,980 Nestle Finance International Ltd. 0.095% 12/4/13 64,500 64,499 5 Reckitt Benckiser Treasury Services plc 0.100% 1/6/14 67,500 67,493 5 Siemens Capital Co. LLC 0.120% 12/9/13 123,500 123,497 5 Total Capital Canada Ltd. 0.160% 1/13/14 200,000 199,962 5 Total Capital Canada Ltd. 0.140% 2/3/14 72,000 71,982 Toyota Credit Canada Inc. 0.260% 1/2/14 21,000 20,995 Toyota Credit Canada Inc. 0.250% 1/6/14 20,000 19,995 Toyota Credit Canada Inc. 0.220% 3/17/14 27,000 26,983 Toyota Credit Canada Inc. 0.220% 3/18/14 40,500 40,474 Toyota Credit Canada Inc. 0.210% 4/21/14 24,000 23,980 Industrial (3.6%) Caterpillar Financial Services Corp. 0.100% 12/3/13 79,600 79,600 Caterpillar Financial Services Corp. 0.100% 12/12/13 93,000 92,997 Caterpillar Financial Services Corp. 0.210% 1/6/14 208,000 207,956 5 Emerson Electric Co. 0.080% 12/3/13 32,490 32,490 5 Emerson Electric Co. 0.080% 12/4/13 15,938 15,938 5 Emerson Electric Co. 0.080% 12/5/13 10,000 10,000 5 Emerson Electric Co. 0.090% 12/16/13 6,000 6,000 5 Emerson Electric Co. 0.090% 12/20/13 34,000 33,998 5 Emerson Electric Co. 0.130% 1/2/14 40,500 40,495 General Electric Co. 0.110% 12/9/13 297,000 296,993 General Electric Co. 0.110% 12/10/13 297,000 296,992 General Electric Co. 0.100% 12/27/13 35,000 34,998 5 Google Inc. 0.140% 12/4/13 59,000 58,999 5 Google Inc. 0.120% 12/12/13 49,500 49,498 5 Google Inc. 0.150% 1/15/14 75,000 74,986 5 Google Inc. 0.140% 2/6/14 55,000 54,986 5 Google Inc. 0.190% 2/19/14 55,500 55,477 5 Google Inc. 0.140% 4/2/14 38,000 37,982 5 John Deere Capital Corp. 0.200% 1/17/14 60,250 60,234 5 John Deere Financial Ltd. 0.200%–0.220% 12/3/13 168,000 167,998 5 John Deere Financial Ltd. 0.220% 12/9/13 99,500 99,495 5 Johnson & Johnson 0.140% 1/13/14 100,000 99,983 5 Microsoft Corp. 0.080% 12/11/13 166,000 165,996 5 Procter & Gamble Co. 0.080% 12/2/13 40,300 40,300 5 Procter & Gamble Co. 0.080% 12/5/13 126,600 126,599 5 Procter & Gamble Co. 0.110% 1/13/14 43,400 43,394 5 The Coca-Cola Co. 0.160% 12/5/13 287,000 286,995 5 The Coca-Cola Co. 0.160% 12/6/13 173,000 172,996 5 The Coca-Cola Co. 0.160% 12/9/13 159,000 158,994 5 The Coca-Cola Co. 0.160% 12/10/13 17,000 16,999 5 The Coca-Cola Co. 0.160% 12/11/13 49,000 48,998 5 The Coca-Cola Co. 0.190% 12/19/13 74,000 73,993 5 The Coca-Cola Co. 0.190% 1/3/14 50,000 49,991 5 The Coca-Cola Co. 0.190% 1/7/14 38,000 37,993 5 The Coca-Cola Co. 0.180% 1/8/14 29,000 28,995 5 The Coca-Cola Co. 0.170% 2/10/14 27,000 26,991 5 The Coca-Cola Co. 0.170% 2/27/14 104,000 103,957 5 The Coca-Cola Co. 0.170%–0.180% 3/3/14 215,000 214,905 5 The Coca-Cola Co. 0.170% 3/4/14 125,000 124,945 5 The Coca-Cola Co. 0.170% 3/5/14 85,000 84,962 5 The Coca-Cola Co. 0.150%–0.180% 3/17/14 81,500 81,461 5 The Coca-Cola Co. 0.150% 3/18/14 49,500 49,478 5 Wal-Mart Stores, Inc. 0.160% 12/9/13 100,000 99,996 5 Wal-Mart Stores, Inc. 0.200% 12/16/13 83,700 83,693 5 Wal-Mart Stores, Inc. 0.190% 1/21/14 636,140 635,969 Total Commercial Paper (Cost $28,886,326) Certificates of Deposit (31.6%) Domestic Banks (5.0%) Citibank NA 0.180% 2/18/14 393,000 393,000 Citibank NA 0.170% 3/3/14 1,034,000 1,034,000 Citibank NA 0.180% 3/10/14 800,000 800,000 Citibank NA 0.180% 3/11/14 398,500 398,500 JPMorgan Chase Bank NA 0.350% 2/3/14 39,000 39,012 4 Wells Fargo Bank NA 0.159% 2/5/14 495,000 495,000 Wells Fargo Bank NA 0.220% 2/10/14 147,000 147,020 Wells Fargo Bank NA 0.220% 2/12/14 500,000 500,000 Wells Fargo Bank NA 0.220% 2/19/14 495,000 495,000 4 Wells Fargo Bank NA 0.185% 2/24/14 361,000 361,000 4 Wells Fargo Bank NA 0.188% 3/10/14 490,000 490,000 4 Wells Fargo Bank NA 0.186% 3/27/14 555,000 555,000 4 Wells Fargo Bank NA 0.188% 5/6/14 431,000 431,000 4 Wells Fargo Bank NA 0.186% 5/23/14 405,000 405,000 Eurodollar Certificates of Deposit (6.8%) 4 Australia & New Zealand Banking Group, Ltd. 0.187% 4/16/14 500,000 500,000 4 Australia & New Zealand Banking Group, Ltd. 0.187% 4/22/14 500,000 500,000 4 Australia & New Zealand Banking Group, Ltd. 0.186% 4/25/14 500,000 500,000 4 Australia & New Zealand Banking Group, Ltd. 0.178% 5/6/14 400,000 400,000 4 Commonwealth Bank of Australia 0.159% 2/10/14 468,000 468,000 4 Commonwealth Bank of Australia 0.158% 2/19/14 522,000 522,000 4 Commonwealth Bank of Australia 0.156% 2/24/14 706,000 706,000 4 Commonwealth Bank of Australia 0.158% 3/4/14 149,000 149,000 Commonwealth Bank of Australia 0.200% 3/13/14 175,000 175,000 Commonwealth Bank of Australia 0.200% 3/14/14 110,000 110,000 Commonwealth Bank of Australia 0.190% 3/19/14 125,000 125,000 DNB Bank ASA (London Branch) 0.180% 2/4/14 290,000 290,000 HSBC Bank plc (London Branch) 0.190% 3/24/14 495,000 495,000 4 National Australia Bank Ltd. 0.178% 12/6/13 64,000 64,000 4 National Australia Bank Ltd. 0.184% 12/27/13 72,000 72,000 4 National Australia Bank Ltd. 0.188% 1/6/14 50,000 50,000 4 National Australia Bank Ltd. 0.191% 1/27/14 1,319,000 1,319,000 4 National Australia Bank Ltd. 0.197% 2/19/14 41,000 41,000 4 National Australia Bank Ltd. 0.195% 2/28/14 37,000 37,000 4 National Australia Bank Ltd. 0.197% 3/17/14 155,000 155,000 4 National Australia Bank Ltd. 0.197% 3/17/14 400,000 400,000 4 National Australia Bank Ltd. 0.197% 3/19/14 633,000 633,000 4 National Australia Bank Ltd. 0.207% 4/22/14 1,000,000 1,000,000 National Australia Bank Ltd. 0.200% 5/19/14 150,000 150,000 Yankee Certificates of Deposit (19.8%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.159% 12/5/13 50,000 50,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.158% 1/2/14 114,000 114,000 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.200% 1/10/14 54,500 54,501 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.190% 2/20/14 248,000 247,997 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.185% 3/12/14 50,000 49,999 Bank of Montreal (Chicago Branch) 0.170% 12/2/13 33,000 33,000 Bank of Montreal (Chicago Branch) 0.180% 12/13/13 610,000 610,000 Bank of Montreal (Chicago Branch) 0.170% 12/16/13 290,000 290,000 Bank of Montreal (Chicago Branch) 0.180% 1/6/14 893,000 893,000 4 Bank of Montreal (Chicago Branch) 0.186% 4/28/14 493,000 493,000 4 Bank of Montreal (Chicago Branch) 0.188% 5/6/14 300,000 299,990 4 Bank of Nova Scotia (Houston Branch) 0.176% 3/26/14 500,000 499,991 4 Bank of Nova Scotia (Houston Branch) 0.175% 3/28/14 180,000 180,000 4 Bank of Nova Scotia (Houston Branch) 0.178% 4/1/14 470,000 469,992 4 Bank of Nova Scotia (Houston Branch) 0.187% 4/22/14 300,000 299,994 4 Bank of Nova Scotia (Houston Branch) 0.186% 4/23/14 540,000 539,988 4 Bank of Nova Scotia (Houston Branch) 0.178% 5/6/14 440,000 439,991 4 Bank of Nova Scotia (Houston Branch) 0.197% 5/19/14 190,000 189,996 4 Commonwealth Bank of Australia (New York Branch) 0.169% 3/12/14 81,000 81,000 DNB Bank ASA (New York Branch) 0.180% 12/11/13 800,000 800,000 4 DNB Bank ASA (New York Branch) 0.169% 12/13/13 328,000 328,000 DNB Bank ASA (New York Branch) 0.160% 2/18/14 150,000 150,000 Lloyds TSB Bank plc (New York Branch) 0.140% 12/2/13 1,000,000 1,000,000 Lloyds TSB Bank plc (New York Branch) 0.180% 12/9/13 750,000 750,000 Lloyds TSB Bank plc (New York Branch) 0.180% 12/11/13 203,000 203,000 Lloyds TSB Bank plc (New York Branch) 0.170% 12/19/13 150,000 150,000 Lloyds TSB Bank plc (New York Branch) 0.170% 12/19/13 415,000 415,000 Lloyds TSB Bank plc (New York Branch) 0.160% 2/12/14 100,000 100,000 Lloyds TSB Bank plc (New York Branch) 0.160% 2/26/14 200,000 200,000 Nordea Bank Finland plc (New York Branch) 0.220% 3/3/14 100,000 100,010 4 Nordea Bank Finland plc (New York Branch) 0.169% 3/10/14 203,000 203,000 4 Nordea Bank Finland plc (New York Branch) 0.158% 3/17/14 125,000 125,000 4 Nordea Bank Finland plc (New York Branch) 0.158% 3/18/14 201,000 200,997 Nordea Bank Finland plc (New York Branch) 0.205% 3/19/14 198,000 197,997 Nordea Bank Finland plc (New York Branch) 0.210% 3/24/14 100,000 100,000 Nordea Bank Finland plc (New York Branch) 0.210% 3/24/14 300,000 300,000 Nordea Bank Finland plc (New York Branch) 0.215% 3/25/14 353,000 352,994 Nordea Bank Finland plc (New York Branch) 0.210% 5/1/14 150,000 150,000 4 Rabobank Nederland (New York Branch) 0.178% 3/11/14 813,000 813,000 4 Rabobank Nederland (New York Branch) 0.178% 3/12/14 408,000 408,000 Rabobank Nederland (New York Branch) 0.350% 3/17/14 53,000 53,017 4 Rabobank Nederland (New York Branch) 0.158% 3/24/14 750,000 750,000 4 Rabobank Nederland (New York Branch) 0.166% 3/24/14 800,000 800,000 4 Rabobank Nederland (New York Branch) 0.168% 4/1/14 300,000 300,000 4 Rabobank Nederland (New York Branch) 0.168% 4/1/14 450,000 450,000 Rabobank Nederland (New York Branch) 0.220% 4/1/14 250,000 250,000 4 Royal Bank of Canada (New York Branch) 0.169% 4/7/14 81,250 81,250 4 Royal Bank of Canada (New York Branch) 0.197% 8/18/14 580,000 580,000 Skandinaviska Enskilda Banken (New York Branch) 0.150% 12/17/13 500,000 500,000 Skandinaviska Enskilda Banken (New York Branch) 0.170% 1/30/14 700,000 700,000 Svenska HandelsBanken (New York Branch) 0.175% 12/19/13 167,000 167,000 Svenska HandelsBanken (New York Branch) 0.165% 1/6/14 500,000 500,000 4 Svenska HandelsBanken (New York Branch) 0.178% 3/10/14 203,000 203,000 4 Svenska HandelsBanken (New York Branch) 0.169% 3/13/14 203,000 203,000 Svenska HandelsBanken (New York Branch) 0.215% 3/28/14 495,000 495,000 Svenska HandelsBanken (New York Branch) 0.210% 5/5/14 325,000 325,007 Svenska HandelsBanken (New York Branch) 0.210% 5/5/14 500,000 500,011 Svenska HandelsBanken (New York Branch) 0.205% 5/13/14 500,000 500,000 Svenska HandelsBanken (New York Branch) 0.200% 5/15/14 165,000 165,000 Swedbank AB (New York Branch) 0.155% 12/3/13 495,000 495,000 4 Toronto Dominion Bank (New York Branch) 0.159% 12/13/13 161,000 161,000 4 Toronto Dominion Bank (New York Branch) 0.218% 12/20/13 172,000 172,004 4 Toronto Dominion Bank (New York Branch) 0.157% 12/23/13 199,000 199,000 Toronto Dominion Bank (New York Branch) 0.200% 1/15/14 230,000 230,000 Toronto Dominion Bank (New York Branch) 0.220% 2/3/14 400,000 400,000 Toronto Dominion Bank (New York Branch) 0.220% 2/3/14 95,000 95,000 Toronto Dominion Bank (New York Branch) 0.220% 2/5/14 185,000 185,000 Toronto Dominion Bank (New York Branch) 0.170% 2/6/14 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.220% 2/13/14 175,000 175,000 Toronto Dominion Bank (New York Branch) 0.220% 2/18/14 541,000 541,000 4 Toronto Dominion Bank (New York Branch) 0.156% 3/24/14 450,000 450,000 Toronto Dominion Bank (New York Branch) 0.200% 5/20/14 95,000 95,000 4 Toronto Dominion Bank (New York Branch) 0.227% 11/18/14 510,000 510,000 4 Toronto Dominion Bank (New York Branch) 0.227% 11/24/14 220,000 220,000 4 Westpac Banking Corp. (New York Branch) 0.165% 12/30/13 106,000 106,000 4 Westpac Banking Corp. (New York Branch) 0.165% 12/30/13 50,000 50,000 4 Westpac Banking Corp. (New York Branch) 0.218% 8/6/14 600,000 600,000 4 Westpac Banking Corp. (New York Branch) 0.226% 9/26/14 198,000 197,984 4 Westpac Banking Corp. (New York Branch) 0.237% 11/21/14 250,000 250,000 Total Certificates of Deposit (Cost $41,442,242) Other Notes (0.6%) Bank of America NA 0.200% 2/19/14 392,000 392,000 Bank of America NA 0.210% 3/5/14 394,000 394,000 Total Other Notes (Cost $786,000) Repurchase Agreements (0.0%) Bank of Nova Scotia (Dated 11/29/13, Repurchase Value $17,000,000, collateralized by U.S. Treasury Note/Bond 1.750%-4.500%, 4/30/16-5/15/39; with a value of $17,340,000) 0.080% 12/2/13 17,000 17,000 RBC Capital Markets LLC (Dated 11/29/13, Repurchase Value $3,000,000, collateralized by U.S. Treasury Note/Bond 0.250%-8.750%, 6/15/15- 5/15/38; with a value of $3,060,000) 0.050% 12/2/13 3,000 3,000 TD Securities (USA) LLC (Dated 11/29/13, Repurchase Value $11,099,000, collateralized by U.S. Treasury Bill 0.000%, 9/18/14-11/13/14; with a value of $11,321,000) 0.050% 12/2/13 11,099 11,099 Total Repurchase Agreements (Cost $31,099) Shares Money Market Fund (1.3%) 7 Vanguard Municipal Cash Management Fund (Cost $1,698,445) 0.068% 1,698,444,659 1,698,445 Face Amount ($000) Tax-Exempt Municipal Bonds (1.6%) 8 Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.060% 12/6/13 37,000 37,000 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.050% 12/6/13 35,000 35,000 8 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.060% 12/6/13 79,000 79,000 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.030% 12/6/13 108,100 108,100 8 Buffalo NY Municipal Water System Revenue VRDO 0.050% 12/6/13 14,620 14,620 8 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.060% 12/6/13 29,000 29,000 8 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.060% 12/6/13 42,250 42,250 8 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.070% 12/6/13 13,375 13,375 8 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.070% 12/6/13 8,800 8,800 8 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.050% 12/6/13 9,000 9,000 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.050% 12/6/13 11,900 11,900 8 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.050% 12/6/13 9,700 9,700 8 Clark County NV Airport System Revenue VRDO 0.060% 12/6/13 12,200 12,200 8 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.080% 12/6/13 33,900 33,900 8 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.060% 12/6/13 16,680 16,680 8 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.050% 12/6/13 10,000 10,000 8 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 12/6/13 16,500 16,500 8 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.040% 12/6/13 46,700 46,700 Curators of the University of Missouri System Facilities Revenue VRDO 0.030% 12/6/13 61,730 61,730 8 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.060% 12/6/13 5,480 5,480 8 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.050% 12/6/13 16,000 16,000 8 District of Columbia Revenue (Washington Drama Society) VRDO 0.060% 12/6/13 30,000 30,000 8 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.060% 12/6/13 19,500 19,500 8 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.060% 12/6/13 12,045 12,045 8 Greenville County SC Hospital System Revenue VRDO 0.050% 12/6/13 13,000 13,000 8 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.050% 12/6/13 11,400 11,400 8 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.050% 12/6/13 11,555 11,555 8 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.050% 12/6/13 18,225 18,225 8 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.050% 12/6/13 23,000 23,000 8 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.060% 12/6/13 17,000 17,000 8 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.050% 12/6/13 15,620 15,620 8 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.050% 12/6/13 27,415 27,415 8 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.060% 12/6/13 12,700 12,700 8 Illinois Finance Authority Revenue (Southern Illinois Healthcare Enterprises Inc.) VRDO 0.050% 12/6/13 39,000 39,000 8 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.050% 12/6/13 32,140 32,140 8 Lee Memorial Health System Florida Hospital Revenue VRDO 0.080% 12/6/13 6,425 6,425 8 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.060% 12/6/13 13,900 13,900 8 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.050% 12/6/13 14,600 14,600 8 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.060% 12/6/13 55,430 55,430 8 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.050% 12/6/13 11,000 11,000 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.030% 12/6/13 19,320 19,320 8 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.050% 12/6/13 16,610 16,610 8 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.050% 12/6/13 17,800 17,800 8 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.090% 12/6/13 14,250 14,250 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.030% 12/6/13 18,000 18,000 8 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.040% 12/6/13 77,535 77,535 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.050% 12/6/13 68,100 68,100 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.050% 12/6/13 32,500 32,500 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.050% 12/6/13 31,300 31,300 8 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.050% 12/6/13 42,300 42,300 8 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.050% 12/6/13 17,300 17,300 8 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.050% 12/6/13 12,800 12,800 8 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.050% 12/6/13 31,845 31,845 8 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.050% 12/6/13 11,625 11,625 8 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.050% 12/6/13 24,500 24,500 8 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.050% 12/6/13 11,710 11,710 8 Oakland University of Michigan Revenue VRDO 0.070% 12/6/13 16,120 16,120 Ohio State University General Receipts Revenue VRDO 0.030% 12/6/13 6,200 6,200 8 Piedmont SC Municipal Power Agency Revenue VRDO 0.050% 12/6/13 16,000 16,000 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.550% 4/10/14 182,000 182,000 8 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.050% 12/6/13 7,075 7,075 8 Sacramento CA Municipal Utility District Revenue VRDO 0.040% 12/6/13 25,750 25,750 8 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.050% 12/6/13 16,500 16,500 8 San Francisco CA City & County International Airport Revenue VRDO 0.050% 12/6/13 33,000 33,000 8 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.050% 12/6/13 13,000 13,000 8 St. Cloud MN Health Care Revenue (Centracare Health System) VRDO 0.050% 12/6/13 21,995 21,995 8 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) VRDO 0.060% 12/6/13 13,800 13,800 8 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.050% 12/6/13 55,000 55,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 12/6/13 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 12/6/13 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 12/6/13 34,620 34,620 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.080% 12/6/13 16,445 16,445 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.080% 12/6/13 51,990 51,990 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.070% 12/6/13 15,500 15,500 8 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.060% 12/6/13 29,555 29,555 8 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.060% 12/6/13 3,735 3,735 8 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.080% 12/6/13 11,000 11,000 8 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.070% 12/6/13 20,855 20,855 8 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.050% 12/6/13 28,670 28,670 Total Tax-Exempt Municipal Bonds (Cost $2,138,495) Corporate Bonds (0.2%) Finance (0.1%) Banking (0.1%) Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.850% 1/10/14 76,000 76,132 4,6 HSBC Bank plc 1.044% 1/17/14 20,000 20,023 4 Royal Bank of Canada 0.544% 4/17/14 77,000 77,109 Finance Companies (0.0%) 4 General Electric Capital Corp. 1.093% 1/7/14 37,500 37,535 General Electric Capital Corp. 2.100% 1/7/14 24,000 24,046 Industrial (0.1%) Consumer Cyclical (0.1%) 4 Toyota Motor Credit Corp. 0.644% 1/17/14 15,814 15,824 4 Toyota Motor Credit Corp. 0.278% 2/19/14 57,500 57,514 Total Corporate Bonds (Cost $308,183) Sovereign Bonds (U.S. Dollar-Denominated) (0.0%) Province of Ontario (Cost $10,478) 1.375% 1/27/14 10,460 Taxable Municipal Bonds (0.4%) 6,8 BlackRock Municipal Bond Trust TOB VRDO 0.140% 12/2/13 18,105 18,105 6,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.140% 12/2/13 9,660 9,660 6,8 BlackRock Municipal Income Trust TOB VRDO 0.140% 12/2/13 207,000 207,000 6,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.140% 12/2/13 21,850 21,850 6,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.140% 12/2/13 19,165 19,165 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.140% 12/2/13 100,000 100,000 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.140% 12/2/13 19,875 19,875 6,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.140% 12/2/13 12,910 12,910 6,8 BlackRock Strategic Municipal Trust TOB VRDO 0.140% 12/2/13 9,820 9,820 6,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 12/6/13 13,000 13,000 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.210% 12/6/13 13,100 13,100 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.210% 12/6/13 6,400 6,400 Total Taxable Municipal Bonds (Cost $450,885) Total Investments (100.3%) (Cost $131,634,397) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2013, the aggregate value of these securities was $18,499,976,000, representing 14.1% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, the aggregate value of these securities was $2,980,766,000, representing 2.3% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. PUT—Put Option Obligation. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. B. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Federal Money Market Fund Schedule of Investments As of November 30, 2013 Face Market Maturity Amount Value Yield 1 Date U.S. Government and Agency Obligations (98.9%) 2 Fannie Mae Discount Notes 0.045%–0.100% 12/4/13 15,450 15,450 2 Fannie Mae Discount Notes 0.050%–0.160% 12/11/13 10,400 10,400 2 Fannie Mae Discount Notes 0.080% 12/16/13 2,000 2,000 2 Fannie Mae Discount Notes 0.035% 12/17/13 35,000 34,999 2 Fannie Mae Discount Notes 0.090%–0.150% 12/18/13 25,592 25,591 2 Fannie Mae Discount Notes 0.143% 12/26/13 30,000 29,997 2 Fannie Mae Discount Notes 0.100% 1/2/14 1,000 1,000 2 Fannie Mae Discount Notes 0.090%–0.120% 1/8/14 56,766 56,759 2 Fannie Mae Discount Notes 0.080%–0.180% 1/15/14 31,290 31,284 2 Fannie Mae Discount Notes 0.050% 1/21/14 3,000 3,000 2 Fannie Mae Discount Notes 0.050%–0.150% 1/22/14 9,475 9,474 2 Fannie Mae Discount Notes 0.050%–0.110% 1/27/14 18,700 18,698 2 Fannie Mae Discount Notes 0.055%–0.075% 1/29/14 28,000 27,997 2 Fannie Mae Discount Notes 0.050%–0.180% 2/3/14 41,400 41,393 2 Fannie Mae Discount Notes 0.140%–0.150% 2/4/14 85,000 84,977 2 Fannie Mae Discount Notes 0.070%–0.074% 2/5/14 28,114 28,110 2 Fannie Mae Discount Notes 0.080%–0.150% 2/12/14 21,309 21,304 2 Fannie Mae Discount Notes 0.065%–0.100% 2/24/14 39,765 39,758 2 Fannie Mae Discount Notes 0.080% 2/26/14 2,033 2,033 2 Fannie Mae Discount Notes 0.063%–0.150% 3/5/14 14,080 14,075 2 Fannie Mae Discount Notes 0.110% 4/9/14 4,667 4,665 3 Federal Home Loan Bank Discount Notes 0.050%–0.060% 12/4/13 2,990 2,990 3 Federal Home Loan Bank Discount Notes 0.080% 12/11/13 5,000 5,000 3 Federal Home Loan Bank Discount Notes 0.040%–0.200% 12/13/13 56,350 56,349 3 Federal Home Loan Bank Discount Notes 0.090% 12/17/13 3,800 3,800 3 Federal Home Loan Bank Discount Notes 0.050%–0.110% 12/18/13 10,000 10,000 3 Federal Home Loan Bank Discount Notes 0.050%–0.150% 12/20/13 6,400 6,400 3 Federal Home Loan Bank Discount Notes 0.045%–0.050% 12/27/13 125,000 124,996 3 Federal Home Loan Bank Discount Notes 0.065% 1/2/14 27,000 26,998 3 Federal Home Loan Bank Discount Notes 0.070% 1/3/14 50,000 49,997 3 Federal Home Loan Bank Discount Notes 0.110%–0.140% 1/8/14 46,500 46,493 3 Federal Home Loan Bank Discount Notes 0.110% 1/10/14 12,600 12,598 3 Federal Home Loan Bank Discount Notes 0.190% 1/15/14 10,000 9,998 3 Federal Home Loan Bank Discount Notes 0.100% 1/16/14 1,000 1,000 3 Federal Home Loan Bank Discount Notes 0.100% 1/17/14 10,595 10,594 3 Federal Home Loan Bank Discount Notes 0.085%–0.100% 1/22/14 3,300 3,300 3 Federal Home Loan Bank Discount Notes 0.060% 1/29/14 10,000 9,999 3 Federal Home Loan Bank Discount Notes 0.065%–0.190% 2/3/14 32,495 32,486 3 Federal Home Loan Bank Discount Notes 0.068% 2/5/14 40,000 39,995 3 Federal Home Loan Bank Discount Notes 0.080%–0.110% 2/7/14 5,530 5,529 3 Federal Home Loan Bank Discount Notes 0.087%–0.110% 2/14/14 75,195 75,181 3 Federal Home Loan Bank Discount Notes 0.080% 2/18/14 3,200 3,199 3 Federal Home Loan Bank Discount Notes 0.055%–0.140% 2/19/14 32,990 32,985 3 Federal Home Loan Bank Discount Notes 0.055%–0.095% 2/21/14 42,000 41,992 3 Federal Home Loan Bank Discount Notes 0.060% 2/26/14 11,000 10,998 3 Federal Home Loan Bank Discount Notes 0.070%–0.084% 3/7/14 9,109 9,107 3 Federal Home Loan Bank Discount Notes 0.068%–0.110% 3/12/14 38,870 38,861 3 Federal Home Loan Bank Discount Notes 0.120% 3/21/14 9,500 9,496 3 Federal Home Loan Bank Discount Notes 0.120% 4/9/14 3,000 2,999 3 Federal Home Loan Bank Discount Notes 0.115% 5/21/14 25,000 24,986 3,4 Federal Home Loan Banks 0.141% 12/26/13 25,000 25,000 3,4 Federal Home Loan Banks 0.118% 4/3/14 25,000 25,000 3,4 Federal Home Loan Banks 0.106% 4/25/14 30,000 30,000 3,4 Federal Home Loan Banks 0.108% 5/1/14 40,000 40,000 3,4 Federal Home Loan Banks 0.109% 5/6/14 33,000 33,000 3,4 Federal Home Loan Banks 0.109% 6/6/14 60,000 60,000 3,4 Federal Home Loan Banks 0.108% 7/3/14 14,000 14,000 3,4 Federal Home Loan Banks 0.109% 8/13/14 30,000 30,000 3,4 Federal Home Loan Banks 0.148% 10/1/14 6,000 5,999 3,4 Federal Home Loan Banks 0.113% 11/3/14 10,000 10,000 3,4 Federal Home Loan Banks 0.118% 12/19/14 41,000 40,998 3,4 Federal Home Loan Banks 0.128% 3/10/15 2,500 2,500 2,4 Federal Home Loan Mortgage Corp. 0.156% 11/25/15 60,000 60,000 2,4 Federal National Mortgage Assn. 0.148% 6/20/14 47,000 46,999 2,4 Federal National Mortgage Assn. 0.147% 9/11/14 150,000 149,976 2,4 Federal National Mortgage Assn. 0.134% 2/27/15 60,000 59,981 2,4 Federal National Mortgage Assn. 0.138% 8/5/15 30,000 29,990 2 Freddie Mac Discount Notes 0.040%–0.120% 12/2/13 8,100 8,100 2 Freddie Mac Discount Notes 0.140% 12/3/13 20,000 20,000 2 Freddie Mac Discount Notes 0.100% 12/5/13 4,500 4,500 2 Freddie Mac Discount Notes 0.040%–0.110% 12/9/13 46,095 46,094 2 Freddie Mac Discount Notes 0.105%–0.160% 12/16/13 18,200 18,199 2 Freddie Mac Discount Notes 0.170% 12/17/13 9,100 9,099 2 Freddie Mac Discount Notes 0.140% 12/23/13 22,468 22,466 2 Freddie Mac Discount Notes 0.138% 12/30/13 30,000 29,997 2 Freddie Mac Discount Notes 0.050%–0.070% 1/6/14 7,366 7,366 2 Freddie Mac Discount Notes 0.060%–0.100% 1/13/14 11,100 11,099 2 Freddie Mac Discount Notes 0.050%–0.200% 1/14/14 42,181 42,174 2 Freddie Mac Discount Notes 0.050%–0.110% 1/15/14 12,317 12,316 2 Freddie Mac Discount Notes 0.060%–0.100% 1/21/14 7,195 7,194 2 Freddie Mac Discount Notes 0.070%–0.100% 1/22/14 9,700 9,699 2 Freddie Mac Discount Notes 0.060%–0.115% 1/23/14 29,844 29,839 2 Freddie Mac Discount Notes 0.085%–0.105% 2/3/14 28,900 28,895 2 Freddie Mac Discount Notes 0.070%–0.110% 2/4/14 23,820 23,816 2 Freddie Mac Discount Notes 0.074%–0.090% 2/5/14 10,350 10,348 2 Freddie Mac Discount Notes 0.075%–0.100% 2/10/14 21,900 21,896 2 Freddie Mac Discount Notes 0.110%–0.130% 2/11/14 4,128 4,127 2 Freddie Mac Discount Notes 0.080%–0.100% 2/18/14 61,700 61,687 2 Freddie Mac Discount Notes 0.060%–0.110% 2/24/14 61,102 61,090 2 Freddie Mac Discount Notes 0.110% 2/26/14 3,148 3,147 2 Freddie Mac Discount Notes 0.080% 3/10/14 18,569 18,565 2 Freddie Mac Discount Notes 0.080% 3/13/14 2,000 2,000 2 Freddie Mac Discount Notes 0.100% 3/18/14 14,500 14,496 2 Freddie Mac Discount Notes 0.110% 3/20/14 1,693 1,692 2 Freddie Mac Discount Notes 0.070% 3/24/14 15,000 14,997 2 Freddie Mac Discount Notes 0.100% 4/21/14 44,167 44,150 2 Freddie Mac Discount Notes 0.120% 5/27/14 20,000 19,988 United States Treasury Bill 0.050% 12/5/13 50,000 50,000 United States Treasury Bill 0.190% 12/12/13 7,000 7,000 United States Treasury Bill 0.042%–0.042% 1/30/14 75,000 74,995 United States Treasury Bill 0.048% 2/6/14 75,000 74,993 United States Treasury Bill 0.075% 2/13/14 130,000 129,980 United States Treasury Bill 0.100% 5/22/14 30,000 29,986 United States Treasury Note/Bond 0.750% 12/15/13 30,000 30,008 United States Treasury Note/Bond 0.125% 12/31/13 58,439 58,441 United States Treasury Note/Bond 1.500% 12/31/13 70,693 70,775 United States Treasury Note/Bond 1.000% 1/15/14 2,960 2,963 United States Treasury Note/Bond 1.750% 1/31/14 23,550 23,615 United States Treasury Note/Bond 1.250% 2/15/14 23,900 23,959 United States Treasury Note/Bond 4.000% 2/15/14 10,000 10,080 United States Treasury Note/Bond 1.875% 2/28/14 35,000 35,153 United States Treasury Note/Bond 1.250% 3/15/14 22,000 22,075 United States Treasury Note/Bond 1.750% 3/31/14 90,000 90,489 United States Treasury Note/Bond 0.250% 4/30/14 35,000 35,023 United States Treasury Note/Bond 1.875% 4/30/14 10,000 10,073 United States Treasury Note/Bond 1.000% 5/15/14 40,000 40,162 United States Treasury Note/Bond 4.750% 5/15/14 12,627 12,893 United States Treasury Note/Bond 0.250% 5/31/14 55,000 55,037 Total U.S. Government and Agency Obligations (Cost $3,371,469) Repurchase Agreement (0.0%) Bank of Nova Scotia (Dated 11/29/13, Repurchase Value $1,000,000, collateralized by U.S. Treasury Note/Bond 0.000%, 5/15/14, with a value of $1,020,000) (Cost $1,000) 0.080% 12/2/13 1,000 1,000 Total Investments (98.9%) (Cost $3,372,469) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Federal Money Market Fund At November 30, 2013, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications Vanguard Money Market Reserves By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Vanguard Money Market Reserves By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2014 Vanguard Money Market Reserves By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEFFINANCIAL OFFICER Date: January 21, 2014 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
